Citation Nr: 1712234	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  92-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an autoimmune disease of unspecified diagnosis originally claimed as multifocal fibrosclerosis and manifested by scleroderma, Raynaud's disease, Sjögren's syndrome, Peyronie's disease, and Dupuytren's contractures.

2.  Entitlement to service connection for an autoimmune disease of unspecified diagnosis first claimed as multifocal fibrosclerosis; and manifested by scleroderma, Raynaud's disease, Sjögren's syndrome, Peyronie's disease, and Dupuytren's contractures on a de novo basis.

3.  Whether new and material evidence has been received to reopen a claim of service connection for chronic viral infections.

4.  Entitlement to Class III and/or Class IV outpatient dental treatment and related dental appliances from the Department of Veterans Affairs (VA).

5.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to September 1954 and from March 1955 to October 1957.  The appellant is his surviving spouse and has been substituted as the appellant.  See 38 U.S.C.A. § 5121A (2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 1992 decision of the Salt Lake City, Utah, VA Medical Center (VAMC) which denied entitlement to dental treatment at VA expense; a November 1997 rating decision of the Phoenix, Arizona, Regional Office (RO) of VA that declined to reopen a previously denied claim for service connection for the residuals of malnutrition due to teeth extraction; and a January 1999 rating decision that denied entitlement to TDIU.  

The claim for entitlement to dental treatment has a complicated and lengthy procedural history.  Given that the matter has been withdrawn and will be dismissed, this history need not be discussed. 

In an April 2000 remand, the Board recognized that the Veteran had submitted notice of disagreements with the denial of the request to reopen the claim for service connection for the residuals of malnutrition due to teeth extraction, and the denial of TDIU.  The Board instructed that the Veteran be provided with a statement of the case for these issues.  Furthermore, the Board noted that a request in a previous remand for the RO to adjudicate the Veteran's claims of service connection for scleroderma and other multiple disabilities as being due to his service connected loss of teeth had not been heeded.  Therefore, the Board instructed that entitlement to service connection for these disabilities be adjudicated.  

A statement of the case regarding the issues of whether new and material evidence had been received to reopen a claim of service connection for the residuals of malnutrition due to teeth extraction, and entitlement to TDIU was issued in December 2004.  These issues were then appealed to the Board.  

In May 2012, the Board denied entitlement to service connection for the residuals of malnutrition.  This issue is no longer on appeal.  However, in the remand portion of the May 2012 decision, the Board noted that, in essence, the December 2004 statement of the case was not complete, in that it did not did not address all theories of entitlement that were raised by the Veteran at the time of the November 1997 rating decision.  See Roebuck v. Nicholson, 20 Vet. App. (307) (2006).  The Board determined that the November 1997 denial had also encompassed previously denied claims of service connection for multifocal fibrosclerosis and chronic viral infections as these were, in essence, requests for service connection for the same disability but under different theories of entitlement.  Therefore, the Board once again remanded these matters with instructions to issue the Veteran a statement of the case.  The claim for TDIU was also remanded at this time.  

Furthermore, the Board found that the multiple disabilities for which the Veteran sought service connection included scleroderma, Peyronie's disease, Raynaud's disease, Sjögren's syndrome, and Dupuytren's contracture; that these claims had not encompassed by the November 1997 denial, and that they must be adjudicated as requested by the Board in April 2000.  

The record does not show that a rating decision considering entitlement to service connection for scleroderma, Peyronie's disease, Raynaud's disease, Sjögren's syndrome, and Dupuytren's contracture was ever issued.  

In December 2016, the appellant was provided a statement of the case with respect to the issues of whether new and material evidence had been received to reopen a claim of service connection for multifocal fibrosclerosis, and for chronic viral infections.  However, the Veteran's claims of service connection for scleroderma, Peyronie's disease, Raynaud's disease, Sjögren's syndrome, and Dupuytren's contracture were also listed as issues on appeal.  The appellant submitted a timely VA 9, Appeal to Board of Veterans' Appeals, in December 2016, and these matters were certified to the Board in January 2017.  The claims for entitlement to dental treatment and TDIU were also re-certified to the Board in January 2017.  

At this juncture, the Board notes that the claims of service connection for scleroderma, Peyronie's disease, Raynaud's disease, Sjögren's syndrome, and Dupuytren's contracture should not have been included in the December 2016 statement of the case.  They had never previously been adjudicated by the RO.  It follows that a notice of disagreement had never been submitted for any of these claims, and that, as individual disabilities, they are not on appeal to the Board.  See 38 C.F.R. § 20.200 (2016) (An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal).  

However, as noted by the appellant's attorney in his letter of August 25, 2016, the Veteran's claim is best understood as a single claim of service connection for auto-immune disease, to include scleroderma, Raynaud's disease, Sjögren's syndrome, Peyronie's disease, and Dupuytren's contractures.  The attorney stated that the appellant would accept an adjudication of the claim characterized in this matter.  The Board agrees, although as a previous claim of service connection for multifocal fibrosclerosis, chronic viral infections, and degenerative muscle disease - in essence, an auto-immune disease - was denied by the Board in June 1993, the matter of whether new and material evidence has been received to reopen the claim must first be addressed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for multifocal fibrosclerosis and degenerative muscle disease was denied by the Board in June 1993 on the basis that the evidence then of record failed to show that this disability initially manifested during service.  

2.  Evidence received since June 1993 includes an April 2014 statement from a private doctor and a May 2015 statement from a private dentist that includes information not available at the time of the June 1993 decision, and that purports to show that the Veteran's autoimmune disease initially manifested during service. 

3.  The evidence indicates that the Veteran's loss of his teeth in service was the result of Sicca Syndrome due to Sjögren's syndrome, which was the initial manifestation of an autoimmune disease that was first characterized as multifocal fibrosclerosis in the 1960s, was later manifested by scleroderma, Raynaud's disease, Sjögren's syndrome, Peyronie's disease, and Dupuytren's contractures, but for which a definitive diagnosis was never determined.  

4.  In a letter dated August 25, 2016, prior to the promulgation of an appellate decision for entitlement to Class III and/or Class IV outpatient dental treatment and related dental appliances from the VA or for service connection for chronic viral infections, the appellant's authorized representative requested that these issues be withdrawn.  


CONCLUSIONS OF LAW

1.  The June 1993 Board decision that denied entitlement to service connection for multifocal fibrosclerosis and degenerative muscle disease is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1105 (2016). 

2.  New and material evidence has been received to reopen the Veteran's claim of service connection, now characterized as for an autoimmune disease of unspecified diagnosis, originally claimed as multifocal fibrosclerosis; and manifested by scleroderma, Raynaud's disease, Sjögren's syndrome, Peyronie's disease, and Dupuytren's contractures.  38 C.F.R. § 3.156(a) (2016).  

3.  The criteria for service connection for an autoimmune disease of undetermined diagnosis originally claimed as multifocal fibrosclerosis; and manifested by scleroderma, Raynaud's disease, Sjögren's syndrome, Peyronie's disease, and Dupuytren's contractures, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2016). 

4.  The criteria for withdrawal of the claim for whether new and material evidence has been received to reopen a claim for service connection for chronic viral infections have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

5.  The criteria for withdrawal of the claim for entitlement to Class III and/or Class IV outpatient dental treatment and related dental appliances from the VA have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duties to notify and assist the appellant hasve been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the appellant. 




New and Material Evidence

The appellant contends that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for an autoimmune disease of undetermined diagnosis, first claimed as multifocal fibrosclerosis; and to include scleroderma, Raynaud's disease, Sjögren's syndrome, Peyronie's disease, and Dupuytren's contractures.  She believes that the extraction of most of the Veteran's teeth during service in the Korean War was due to his loss of saliva production as a result of Sjögren's syndrome, and that this was an early manifestation of the autoimmune disease that began to more clearly reveal itself in the 1960s and that afflicted him for the rest of his life.  

The record shows that the Veteran initially submitted a claim of service connection for multifocal fibrosclerosis, chronic viral infections, and degenerative muscle disease, in May 1991.  At that time, he believed that the extraction of his teeth during the war in Korea had caused him to develop malnutrition, and that the multifocal fibrosclerosis, chronic viral infections, and degenerative muscle disease were the chronic results of the malnutrition.  

The Veteran's claim was denied in a June 1993 Board decision.  When a claim is disallowed by the Board, it may not thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  When a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, whether it provides a new factual basis for allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

A finally adjudicated claim may be reopened by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence considered by the June 1993 Board decision included the September 1954 discharge examination from the Veteran's first period of active service, which noted that all of his teeth were missing and that at 128 pounds he was 12 pounds underweight; copies of diary entries made by the Veteran while he was in the Republic of Korea that show he had numerous tooth extractions; a June 1972 statement from J.M., M.D., indicating the Veteran developed an illness in 1965; the report of an August 1972 VA examination; an October 1972 statement from L.J., M.D., that it was believed the Veteran's disorder was multifocal fibrosclerosis; the report of an April 1974 VA hospitalization; a February 1975 VA neurological examination; treatment records dating from May 1990 to August 1991 from K.S., M.D., noting among other things that the Veteran had a longstanding collagen disorder similar to scleroderma; and a May 1992 statement from J.B., M.D., indicating that the Veteran has a diagnosis of multifocal fibrosclerosis with severe Dupuytren's contractures of both upper extremities.  

The Board in June 1993 denied the Veteran's claim on the basis that none of his claimed disabilities were shown to have been manifested on active duty.  The Board found that there was no evidence of a musculoskeletal abnormality during either period of service, and noted his medical records date the onset of his disability to the mid-1960s.  Finally, the Board determined that there was no evidence that the Veteran suffered from malnutrition during service, and that while he may have been underweight in 1954, this was not tantamount to malnutrition.  It was surmised that he must have gained weight in order to reenter service in 1955 and observed that he did gain weight following his final separation from service in 1957.  Finally, the Board noted that there was no medical evidence that related his current disabilities to malnutrition during service.  

Many additional items of evidence have been added to the record since the Board's June 1993 decision.  However, the Board will confine its review to the most relevant items.  These are an April 2015 statement from T.G., M.D., and a May 2015 statement from J.B., D.D.S.  

In summary, Dr. T.G. noted in his April 2014 statement that the Veteran was diagnosed as having dry mouth or Sicca syndrome six years after the 1954 separation from service, and that he was eventually diagnosed with Sjögren's syndrome, which is an autoimmune disease where saliva and tear producing glands are destroyed by the immune system.  The doctor found that it was highly likely that it was a lack of saliva that caused the Veteran's unusually rapid and widespread tooth loss in service, and that this was an early manifestation of the autoimmune disease for which the Veteran initially sought treatment in the 1960s.  The doctor noted that many different diagnoses had been attached to the Veteran's autoimmune disease over the years, and that while the correct diagnosis might never be known, it was related to the tooth loss in service, had existed since service, and continued to exist at the time of the statement.  8/29/2016 VBMS, Medical Treatment Record - Non-Government Facility #1, p. 1.  

In the May 2015 statement, Dr. J.B., a retired professor of Dentistry, found that the most plausible explanation for the Veteran's rapid loss of teeth during service was dry mouth caused by Sjögren's disease or Sicca.  Dr. J.B. noted that one of his own patients had undergone a similar experience.  A review of the known facts strongly suggested that Sjögren's disease was the mostly likely cause of the Veteran's rampant decay and loss of his entire dentition.  8/29/2016 VBMS, Medical Treatment Record - Non-Government Facility #2, p. 1.  

The Board finds that the April 2014 and May 2015 statements are new.  Indeed, they include information that was not considered by the Board in June 1993, namely that the Veteran's loss of teeth was due to Sjögren's disease, and that Sjögren's disease is a form or manifestation of an autoimmune disease.  Moreover, these statements are material.  The basis for the June 1993 denial was the lack of evidence that the Veteran's disability manifested during service, but these two statements suggest that loss of teeth due to lack of saliva was an early manifestation of autoimmune disease.  As this evidence is both new and material, the claim is reopened.  The Board will now review this matter on a de novo basis.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If Raynaud's disease or scleroderma become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of these disabilities during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, multiple requests for the Veteran's service treatment records have produced only the September 1954 discharge examination from his first period of active service.  This shows that all but the Veteran's wisdom teeth were missing, but replaced by dentures.  The notes and significant history did not include any comments on the teeth or any other relevant remarks.  The summary of defects was that he was 12 pounds under weight.  10/11/1954 VBMS, STR, p. 1-2.  

The remainder of the Veteran's service treatment records are missing, presumed to have been destroyed in a fire at the storage facility.   

The Veteran submitted photocopies of pages from what he described as his diary.  This notes that he arrived in Korea in April 1952.  An August 1952 entry shows that he just had five teeth out at one time, and that he had 16 teeth to go.  A September 1952 entry indicates that five more teeth were extracted.  Two more teeth were removed at another September 1952 appointment, and six more were taken at a third September 1952 appointment.  Although the Veteran described the appointments and the difficulty in removing some of these teeth, the reason for their removal was not recorded.  6/27/1991 VBMS, Correspondence, pp. 1-10. 

In an April 1967 letter from L.J., M.D., to J.M., M.D., the doctor confirms that the Veteran has muscular weakness and weight loss.  Unfortunately, he was unable to make a diagnosis.  Dr. L.J. did not believe the problem to be psychological as the Veteran did not have any strength, and he speculated that it might be some form of muscular dystrophy or interference with a muscular enzyme.  6/19/1992 VBMS, Medical Record - Non-Government Facility, p. 1.  

A July 1968 letter from T.M., M.D. states that he was unable to demonstrate any significant neurologic abnormality or significant psychopathology that would account for the Veteran's extreme tiredness.  11/4/1994 VBMS, Medical Record - Non-Government Facility, p. 1.  

A December 1971 letter from L.W., M.D., includes a history which states that the Veteran had been well and working as a salesman until October 1965.  At that time, he noted that he felt poorly, particularly on long trips.  He had developed a low grade fever and adenopathy with associated symptoms of weakness and myalgias.  The cause of his fever was never found.  He returned to work but did not feel well.  Two lymph node biopsies noted only hyperplasia and chronic lymphadenitis.  A complete work-up including lumbar puncture was negative.  He was followed on a regular basis by his doctor but the only abnormality was occasionally elevated white blood count.  The Veteran underwent an examination, which noted Dupuytren's contracture of the right hand and mild general muscle wasting.  No other abnormalities were noted.  Dr. L.W. concluded that he could find no physical or physiologic evidence on examination that would explain the Veteran's chronic fatigue.  11/5/1994 VBMS, Medical Record - Non-Government Facility, p. 4.  

In an October 1972 letter from Dr. L.J., to Dr. J.M., it was noted that the Veteran had been given a brief examination and that his medical records had been reviewed.  The letter noted that it was difficult to diagnose the Veteran's problem was but Dr. L.J. suspected fibrosclerosis.  The Veteran had Dupuytren's contracture, as well as Peyronie's disease, which would qualify him for a disorder known as multifocal fibrosclerosis.  The doctor believed that this was the closest he could come to making a specific diagnosis.  10/25/1972 VBMS, Medical Record - Non-Government Facility, p. 1.  

In a June 1972 letter to the VA, Dr. J.M. notes the Veteran's illness began in about 1965 when he developed a febrile illness and lymphadenopathy.  Since then he had been examined by many specialists and had been diagnosed as having a chronic viral infection.  No one had been able to determine any other diagnosis or specific treatment.  He had a Dupuytren's contracture of the left hand and recurrent tendonitis of the wrist.  7/4/1972 VBMS, Medical Record - Non-Government Facility, p. 1.

The Veteran underwent what was apparently an examination for Social Security disability benefits in April 1974.  He was noted to have become ill with flu-like symptoms in 1965, and afterward to have continued with recurrent fever, severe malaise, and myalgias.  The Veteran never regained his full strength, developed a hypersomnolent state, and retired from work in 1967.  In the late 1960s he began to notice pain in his left hand, which became progressively worse until his fingers were drawn up in flexion and he had surgery to release what was diagnosed as Dupuytren's contractures.  The pain spread to the other hand and shoulders, and he also developed a contracture of the penis.  There was a history of four or five surgical procedures for his Dupuytren's contractures.  After examination and review of laboratory findings, the Veteran was noted to be rheumatoid factor negative.  He had an elevated creatine phosphokinase, which led to a discharge diagnosis of tiredness and weakness of undetermined etiology, and also multiple fibrosclerosing syndromes, including Peyronie's and Dupuytren's contractures.  5/19/1977 VBMS, Medical Treatment Record -Government Facility, p. 1.  

At an April 1975 VA examination, the Veteran complained of chronic fatigue.  Following the examination, the diagnoses were Peyronie's disease, mild and asymptomatic; post-operative repair of the left hand for Dupuytren's contractures with good results; a normal generalized physical and neurological examination; and chronic fatigue state.  4/17/1975 VBMS, VA Examination, p. 1.  

An October 1990 private treatment received noted a long standing collagen disorder that was similar to scleroderma.  4/24/1967 VBMS, Medical Record - Non-Government Facility, p. 1.

A December 1991 private medical examination noted that the Veteran was positive for Peyronie's syndrome.  Following the examination the impression included history of fibrosclerosing syndrome.  11/4/1994 VBMS, Medical Record - Non-Government Facility, p. 18.  

A February 1992 private treatment note states that the Veteran was seen for recurrence of superficial ulcerations and lesions on his penis, which had been a problem since he was in Korea in the 1950s.  He was noted to have an underlying fibrosclerosing syndrome.  The Veteran was informed that there are some collagen vascular disorders that are associated with ulcerations that are recurrent in the genital area.  11/4/1994 VBMS, Medical Record - Non-Government Facility, p. 16.  

A May 1992 letter from a private doctor and medical school professor stated that the Veteran had a diagnosis of multi-focal fibrous sclerosis.  He also had severe Dupuytren's contractures in both upper extremities.  6/19/1992 VBMS, Medical Record - Non-Government Facility, p. 9.  

An October 1993 letter describing a private examination noted that the Veteran had a condition called scleroderma along with Sjögren's syndrome.  11/4/1994 VBMS, Medical Record - Non-Government Facility, p. 8.

An October 1993 letter from a private ophthalmologist noted the Veteran's complaints of irritation and redness of his eyes.  Positive findings were significant xerophthalmia with mild keratitis sicca consistent with Sjögren's syndrome attendant to the Veteran's scleroderma.  9/17/2001, VBMS, Medical Treatment Record -Government Facility, p. 13.  

The Veteran underwent a private examination in November 1994.  He had problems with fibromyalgia, and continued to carry the diagnosis of scleroderma with problems with Raynaud's phenomenon in his fingers and toes.  The Veteran was also followed for his Sjögren's syndrome.  11/4/1994 VBMS, Medical Record - Non-Government Facility, p. 6.  

A January 1995 VA dental examination noted that the Veteran had been stationed in Korea in a combat zone.  The dentist stressed that there was no way of knowing the cause of the Veteran's tooth loss, and that one could only speculate based on his diary excerpts and statements.  The assumption would be that the Veteran had a chronic or acute infection of the periodontium such as chronic periodontitis or necrotizing ulcerative gingivitis.  4/28/2009 VBMS, Medical Treatment Record -Government Facility, p. 1.  

In a June 1995 letter, one of the Veteran's private eye doctors indicated that the Veteran had been diagnosed with Sjögren's syndrome for ten years.  9/17/2001, VBMS, Medical Treatment Record -Government Facility, p. 12.  

In a June 1995 letter, Dr. J.M. reported that he had been the Veteran's family doctor from 1961 to 1988.  Among other observations, he stated that the Veteran's reports of weakness, joint and muscle pain were consistent with the symptoms of chronic scleroderma.  Scleroderma had been diagnosed while the Veteran was his patient, and residuals included Dupuytren's contractures, Peyronie's disease, Sjögren's syndrome and Raynaud's phenomenon.  Dr. J.M. noted that the Veteran was rated down under the category of Physical Capacity or Stamina on his 1954 discharge examination, and he opined that this related to the Veteran's scleroderma and that the continuity of symptoms since that time related his disability to military service.  1/13/1997 VBMS, Medical Treatment Record -Government Facility, p. 1.

The report of an October 1998 private examination shows that the Veteran had experienced further weakening of the muscles of his lower extremities related to the fibromyalgias/Sjögren's/scleroderma that had been diagnosed in the 1970s.  9/17/2001, VBMS, Medical Treatment Record -Government Facility, p. 9.  

The Veteran was afforded a VA examination in April 2001.  The examiner noted that the claims file had been reviewed.  The Veteran reported that his only symptoms resembling scleroderma during service were fatigue and flu-like syndrome on exertion.  He denied dry mouth or dry eyes.  The sicca syndrome was not noticed until 1960 but the examiner noted that there was a possible connection to service in that rampant dental caries had occurred that required extraction of all the Veteran's teeth.  The Veteran also reported experiencing Raynaud's syndrome during service.  The examiner said that to the best of his knowledge the Peyronie's disease and Dupuytren's contracture had no connection to scleroderma.  On examination, bilateral Dupuytren's contractures were present.  The skin was shiny and atrophic, and contracture was noted in the hamstring.  The impressions included scleroderma.  The examiner found that it was possible that the Veteran's early symptoms of easy fatigue and flu-like symptoms in the 1950s associated with rampant caries and dental extractions may be related to scleroderma but only through the sicca syndrome of dry eyes and dry mouth, and this was not diagnosed until three or four years ago.  Raynaud's disease had continued through the years.  The Peyronie's and Dupuytren's were present, but may have no connection to scleroderma.  9/27/2001, VBMS, Medical Treatment Record -Government Facility, p. 1.  

The Veteran was also seen by a second VA examiner in April 2001.  The extraction of his teeth in service was noted, although the Veteran did not recall having tight skin or sicca syndromes, and the sicca was not diagnosed until 1960.  There had been a diagnosis of multifocal fibrosclerosis in 1972 due to having both Dupuytren's contractures and Peyronie's disease.  Sometime after that he was diagnosed with scleroderma.  The examiner noted that the only available testing for rheumatoid factor had been negative.  On examination, there was no skin tightness anywhere and no discoloration consistent with Raynaud's.  Mild bilateral Dupuytren's was present.  The assessment was sicca syndrome, most likely idiopathic, as 75 to 95 percent of patients with primary Sjögren's syndrome have a positive rheumatoid factor and the Veteran's was negative.  There was no current evidence for scleroderma, and he disagreed with the assessment of the other VA doctor that the Veteran's skin was atrophic.  He believed that it was normal.  The examiner concluded that he did not see any evidence that the Veteran currently has scleroderma, Raynaud's or either primary or secondary Sjögren's syndrome.  In an addendum, the examiner noted that testing had been negative for anti-Sjögren's syndrome, and scleroderma antibody.  The examiner said that while these antibodies were not present in 100 percent of patients with these diseases, their complete negativity combined with the lack of clinical evidence suggested that there was no basis for suspecting the Veteran had either scleroderma or Sjögren's syndrome.  He did have sicca syndrome with dry eye and mouth but there was no evidence of any autoimmune basis for this problem.  9/27/2001, VBMS, Medical Treatment Record -Government Facility, p. 4.  

A September 2007 VA examiner interviewed the Veteran and reviewed his records.  His nutrition during service was noted to be mainly potatoes, eggs, meat, and spam, and had been lacking in any fresh fruits and vegetables.  The Veteran had lost 40 pounds while in Korea.  The examiner determined that based on the Veteran's nutritional history and gum/teeth manifestations it was his opinion that the Veteran had scurvy in 1952.  This had resulted in the loss of his teeth.  9/27/2007 VBMS, VA Examination, p. 1.  The examiner repeated these conclusions in a September 2009 addendum.  3/5/2009 VBMS, VA Examination, p. 1.  

An April 2010 VA treatment record shows that the Veteran was seen for his chronic lung disease and scleroderma.  A November 2010 VA treatment note listed the Veteran's problems as including scleroderma, Sjögren's, and chronic obstructive pulmonary disease.  2/4/2011 VBMS, Medical Treatment Record -Government Facility, pp. 5, 9.  

In June 2010 the Veteran was seen for follow up of neuropathy associated with autoimmune disease.  The impression was a fairly significant neuropathy associated with autoimmune disease that appeared to be stable.  4/14/2011 VBMS, Medical Record - Non-Government Facility, p. 2.  At follow up treatment in October 2010, the Veteran's active problems included systemic sclerosis, sicca syndrome, Raynaud's syndrome, Dupuytren's contracture's, and Peyronie's disease.  4/14/2011 VBMS, Medical Record - Non-Government Facility, p. 3.  

An opinion from a private physician, T.G., M.D., was included in an April 2014 letter.  Dr. T.G. stated that he had been a military physician for 20 years and was Board Certified in Family Practice.  After a review of the entire claims file, he determined that the key question in this matter was why the Veteran lost his teeth in service.  The opinion attributing this to scurvy was noted, but literature cited by Dr. T.G. did not include scurvy as a disease that was common during the Korean War, and the doctor noted that given the Veteran's duties behind the front lines and access to medical care, it would have been very unlikely that a diagnosis of scurvy would have been missed or that there was inadequate vitamin C in the diet.  

Dr. T.G. instead noted that the Veteran was diagnosed with dry mouth or sicca syndrome six years after discharge, and that he had eventually received an overarching diagnosis of Sjögren's syndrome after he acquired dry eyes.  Sjögren's was noted to be an autoimmune disease where saliva and tear producing glands are destroyed by the immune system.  The doctor found it highly likely that the primary cause of the rampant dental carries in service was the lack of adequate saliva due to sicca syndrome, and that this was one of the earliest signs that he was developing an autoimmune disease.  He explained that the Veteran would very likely not have noticed the dry mouth or, if he did, would have believed it to have been thirst.  

In Dr. T.G.'s opinion, whether the Veteran qualified for a diagnosis of scleroderma was not as important as recognizing that it was likely he had some sort of autoimmune disease.  He noted that there are over 80 types of autoimmune diseases, and that some have similar symptoms.  The record also showed a long history of Raynaud's syndrome, and of demyelinating peripheral neuropathy, both of which were associated with autoimmune disease.  Dupuytren's contractures and Peyronie's disease were findings consistent with autoimmune disease.  Dr. T.G. specifically noted that negative ANA testing had caused some reviewers to question the diagnosis of scleroderma, but stated that negative laboratory findings were common in autoimmune diseases, and that a false-negative ANA was particularly common in Sjögren's syndrome and scleroderma.  He provided a list of the percentage of sensitivity of the ANA in autoimmune diseases to support this statement.  He further challenged the statement of the April 2001 VA examiner that there was no evidence that the Veteran's sicca syndrome was due to autoimmune disease, and noted that it was almost always associated with Sjögren's syndrome.  Dr. T.G. concluded that whatever the type of autoimmune disease the Veteran had, it existed from the time of his service in Korea, was related to the unusual rampant tooth loss, and continued to exist at the time of the opinion.  8/29/2016 VBMS, Medical Treatment Record - Non-Government Facility #1, p. 1.  

An additional opinion pertaining to the cause of the Veteran's tooth loss in service was obtained in a May 2015 letter from a private dentist.  This dentist noted that he had been a professor at a dental school for over 20 years and also had over 20 years of practice.  After a review of the Veteran's file, he found that the description of the Veteran's teeth in his diary was not consistent with a diagnosis of scurvy, in that some were described as being difficult to extract.  In contrast, scurvy results in loosening of the teeth.  He also noted that the Veteran had dry mouth caused by Sjögren's disease or sicca.  The dentist related that he had previously treated a patient with Sjögren's disease, and had been astonished at the extent and rapidity of tooth decay it had produced.  He concluded that the data strongly suggested that caries was the primary cause of the Veteran's loss of his entire dentition, and that Sjögren's disease was the most likely cause of this rampant decay.  8/29/2016 VBMS, Medical Treatment Record - Non-Government Facility #2, p. 1.  

After careful review, the Board finds that the evidence supports entitlement to service connection for the Veteran's autoimmune disease of unspecified diagnosis, originally claimed as multifocal fibrosclerosis; and to include scleroderma, Raynaud's disease, Sjögren's syndrome, Peyronie's disease, and Dupuytren's contractures.  

Over the years, there have been examiners who were unable to determine whether the Veteran had scleroderma or any other autoimmune disease, in particular the second April 2001 VA examiner.  However, it should also be noted that the VA was not the Veteran's primary care provider, and that his private doctors have consistently treated him for some form of debilitating disease beginning from the mid-1960s and continuing for the remainder of his life.  His private neurologist noted neuropathy that was consistent with an autoimmune disease as recently as 2010.  The Board finds that the evidence supports a finding that the Veteran had an autoimmune disease, and agrees with Dr. T.G. that the precise diagnosis of this disease is immaterial.  

Furthermore, there are medical opinions and other evidence to show that the earliest manifestation of the Veteran's autoimmune disease occurred during active service.  The first April 2001 VA examiner stated that sicca syndrome with dry mouth had been diagnosed in 1960, believed it was possible that this had existed in service and was the cause of his tooth extractions, and notes that this would be a link between service and the scleroderma diagnosed many years after discharge.  The May 2015 dental opinion includes a similar finding, and finds that Sjögren's was the most likely cause of the tooth loss.  The April 2014 medical opinion also notes the 1960 diagnosis of sicca, opined that this had been present in service, and further opined that it was the initial manifestation of the Veteran's autoimmune disease.  At this juncture, the Board observes that the source of the VA examiner's belief that sicca had been diagnosed as early as 1960 is unknown.  The Veteran's private treatment records from the 1960s do not contain a reference to sicca, and records from the 1990s indicate that Sjögren's was first diagnosed in the 1980s.  However, this does not render the April 2001 examiner's statement regarding the initial date of the sicca diagnosis incorrect.  In addition, as there is no contemporaneous evidence to support a diagnosis of scurvy, the presence of sicca syndrome as an early manifestation of an autoimmune disease is also the most likely explanation of the Veteran's loss of his teeth, as based on the weight of the medical findings of record.  

In contrast, the second April 2001 VA examiner determined that there was no evidence that the Veteran currently had scleroderma, Raynaud's or either primary or secondary Sjögren's syndrome.  He agreed that the Veteran had sicca syndrome, but that it was not due to autoimmune disease.  This examiner based his opinion on the clinical findings on examination and the negative ANA testing.  However, to reach this conclusion, the examiner had to disagree with a key observation made by the other April 2001 VA examiner, namely the condition of the Veteran's skin.  Moreover, the April 2014 opinion from Dr. T.G. specifically addressed the negative ANA testing, presented evidence that false negative testing is common, and provided reasons and bases as to why the VA opinion is inaccurate.  The Board concludes that the most probative opinions are those that support the appellant's claim.  These opinions include evidence of service incurrence and of a nexus between service and the autoimmune disease the Veteran eventually developed.  It follows that service connection for autoimmune disease of an unspecified diagnosis, originally claimed as multifocal fibrosclerosis; and manifested by scleroderma, Raynaud's disease, Sjögren's syndrome, Peyronie's disease, and Dupuytren's contractures is warranted.  

Chronic Viral Infections and Dental Treatment

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, in a letter dated August 25, 2016, the appellant's authorized representative states, in reference to the appellant, that "She is waiving the claim for entitlement to Class III and/or Class IV outpatient dental treatment, and the chronic viral infections."  Given that notice requirements were waived separately in this letter, given that additional evidence was not submitted, and given the context of the letter, the Board finds that this is a clearly a request that these issues be withdrawn.  Moreover, given the death of the Veteran, even if the appeal for dental treatment were not withdrawn, that matter is clearly moot.  Accordingly, as the appeals have been withdrawn, the Board does not have jurisdiction to review them, and they are dismissed.  


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for an autoimmune disease of unspecified diagnosis, originally claimed as multifocal fibrosclerosis; and manifested by scleroderma, Raynaud's disease, Sjögren's syndrome, Peyronie's disease, and Dupuytren's contractures; is granted. 

Service connection for an autoimmune disease of unspecified diagnosis, originally claimed as multifocal fibrosclerosis; and manifested by scleroderma, Raynaud's disease, Sjögren's syndrome, Peyronie's disease, and Dupuytren's contractures; is granted.
\
The appeal to as to whether new and material evidence has been received to reopen a claim for service connection for chronic viral infections is dismissed. 

The appeal for entitlement to Class III and/or Class IV outpatient dental treatment and related dental appliances from the VA is dismissed. 


REMAND

The appeal includes a claim for TDIU.  When the Veteran submitted his claim, his only service connected disability was the extraction of all teeth, to include wisdom teeth (not due to service trauma).  This disability never received a compensable rating.  Therefore, the percentage requirements for consideration of TDIU have never been met.  See 38 C.F.R. § 4.16(a).  Furthermore, in the absence of any evidence that the Veteran was unemployable due to the extraction of his teeth, there was no basis for referral of this matter to the Director, Compensation Service, for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  

However, given the grant of service connection by the Board in this decision, it is possible that, after the assignment of an initial rating for the autoimmune disease, the requirements for TDIU will be met.  Therefore, any further consideration of the claim for TDIU will be deferred until after the initial rating for the autoimmune disease has been assigned.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

After the initial rating has been assigned to the service connected autoimmune disease, readjudicate the claim for entitlement to a total rating based on individual unemployability due to service connected disabilities.  Then, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


